Citation Nr: 0207959	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  99-11 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disability, including nasopharyngitis and chronic lung 
disease.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1941 to October 
1945.

This case comes to the Board of Veterans' Appeals from 
September 1998 and later RO decisions which denied service 
connection for a chronic respiratory disability, including 
nasopharyngitis and chronic lung disease.  The veteran 
testified in support of his claim at a Board hearing held at 
the RO (Travel Board hearing) in April 2002.


FINDINGS OF FACT

1.  An episode of nasopharyngitis during service was acute 
and transitory and resolved without residual disability.

2.  The veteran now has chronic lung disease which developed 
many years after service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A chronic respiratory disability, including nasopharyngitis 
and chronic lung disease, was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (2001).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Army from February 1941 
to October 1945.

The National Personnel Records Center (NPRC) reports the 
veteran's service medical records are not available (they 
apparently were destroyed in the 1973 NPRC fire).  Secondary 
service information, consisting of Army Surgeon General's 
Office (SGO) hospital extracts, indicate that the veteran was 
hospitalized for several days in April 1945 with a diagnosis 
of acute nasopharyngitis.

Records from St. Francis Hospital show the veteran's 
hospitalization on several occasions from June 1973 to May 
1975, including two hospitalizations for respiratory 
complaints.  In June 1973, he was hospitalized with bilateral 
nasal obstruction.  He was found to have massive polyps and a 
deviated septum.  It was reported that in 1970, he had been 
hospitalized in Doctor's Hospital after awakening out of 
breath at night; he had been hospitalized and had been 
diagnosed with coronary thrombosis or myocardial infarction.  
He reported some exertional dyspnea and some wheezing with 
exertion, which he related to asthmatic bronchitis, noted to 
be consistent with his overall allergic pattern.  He had 
smoked until about 10 years earlier.  On examination, there 
were mild scattered rhonchi and rales.  The impression 
included findings suggestive of mild to moderate chronic 
obstructive lung disease.  The veteran underwent septoplasty 
and bilateral removal of nasal polyps.  The polyps were 
chronically inflamed.  

From November to December 1973, he was hospitalized for 
evaluation of increasing exertional dyspnea and orthopnea 
over the past two nights.  The history of hospitalization in 
1970 for an episode of breathlessness at night, reportedly a 
myocardial infarction, was noted.  After that, he had done 
well until about September 1973, when he began to have some 
wheezing and dyspnea which had been progressive despite the 
use of bronchodilators.  In the last few days, the dyspnea 
had been noticeable at night, and he complained of orthopnea 
also.  Mildly abnormal pulmonary function tests at the time 
of the last admission were noted as well.  It was noted that 
his breathing had been better since the polypectomy, as far 
as breathing through the nasal passages.  On examination, 
there were expiratory wheezes and rhonchi.  He was treated 
with IPPB therapy and a short course of steroids, with 
satisfactory response.  The final discharge was chronic 
obstructive lung disease with bronchospasm.  

Records from St. John Medical Center show he was hospitalized 
in February 1974 with an episode of acute asthmatic 
bronchitis, treated with IPPB, bronchodilators, and steroids.  
Pulmonary function tests revealed evidence of bronchial 
constriction as well as mild chronic obstructive lung 
disease.  It was noted that he had had recurrent shortness of 
breath since November 1973, which had been worse for one 
week, with recurrent wheezing and/or orthopnea.  He had also 
been experiencing shortness of breath with exertion.  The 
attacks had been severe.  On exam, there was postnasal 
draining and some central chest soreness.  He was somewhat 
dyspneic and wheezing.  A consultation for evaluation of 
paroxysmal wheezing and apparent chronic lung disease during 
the hospitalization noted that the veteran dated the onset of 
his wheezing to 1970, with the wheezing being intermittent, 
but progressive, and, recently, more persistent.  He also 
noted that his episodes of wheezing were preceded by nasal 
obstruction, sneezing, rhinorrhea, and nasal pruritus.  He 
had had polyps removed, but they had recently returned.  
Previous studies indicated mild chronic obstructive lung 
disease, with excellent response of bronchial asthma to 
steroids.  On exam, he had nasal polyps, and mild wheezes.  
The episodes of wheezing accompanied by yellow sputum, nasal 
polyps, an eosinophilia were thought to be suggestive of 
intrinsic bronchial asthma, but atopic factors must be 
considered, for which allergy testing was planned after 
discharge.  The final diagnosis was chronic obstructive lung 
disease with acute asthmatic bronchitis.  

During a November 1979 hospitalization in Doctors' Hospital 
for evaluation of epigastric pain and dizziness, it was noted 
that he had experienced trouble with his breathing for the 
past five years.  It had begun with sinuses and wheezing 
episodes with cough and sputum.  He had been treated for 
asthma, and had done fairly well over the past year and a 
half.  Final diagnoses included chronic obstructive lung 
disease.  

J. Merriman, M.D., In October 1989, the veteran was noted to 
be wheezing some, and said that sinus drainage triggered it 
all.      

Records from St. Margaret's Hospital show the veteran's 
hospitalization on several occasions from April 1982 to 
December 1983, for complaints including shortness of breath 
and difficulty breathing.  Diagnoses included chronic 
obstructive pulmonary disease with acute exacerbation, nasal 
polyps, asthmatic bronchitis, and coronary insufficiency.  In 
general a history of breathing problems was noted; in July 
1982, it was specifically noted that he had had problems with 
breathing and chronic obstructive pulmonary disease for the 
past few years.  

Records dated from April 1982 to October 1988 from O. Bacini, 
M.D., show the veteran's treatment for complaints including 
breathing problems, which persisted throughout this period.  
Diagnoses included nasal polyps and chronic bronchitis.  

Records from Valley Health Center dated from April 1996 to 
December 1998 show that in an April 1996 new patient 
evaluation, his past illnesses included chronic obstructive 
lung disease (COLD) beginning in 1972.  

Records from Yuma Valley Regional Medical Center dated from 
April 1996 show treatment for chronic obstructive pulmonary 
disease.  A chest X-ray in April 1996 showed chronic lung 
parenchymal changes.  In December 1998, the veteran was seen 
in the emergency room, with multiple complaints, chiefly 
shortness of breath, as well as pain all over.  A complete 
review of systems noted that the veteran said that he had 
some type of chronic lung disease, the nature of which he was 
not sure.  He said it started when he was back in World War 
II.  After evaluation and treatment, the diagnoses were acute 
exacerbation of chronic obstructive pulmonary disease, upper 
respiratory tract infection, febrile illness, and 
cardiomegaly.  

In September 1998, the veteran filed his current claim for 
service connection for a respiratory condition.

In a statement dated in October 1998, the veteran's sister 
wrote that the veteran had not had any breathing problems 
prior to service, and that he had suffered from lung and 
breathing attacks ever since service.  

On a May 1999 a VA examination, the veteran said he began 
having breathing problems with his lungs while in the South 
Pacific in 1943.  He said he had had a slowly progressive 
lung condition since that time.  The veteran said he had been 
told by multiple doctors that he had such things as asthma, 
emphysema, bronchitis, and obstructive pulmonary disease.  He 
was a former smoker, but had not smoked since 1960.  He said 
he currently had generalized weakness and fatigue, marked 
shortness of breath on exertion, constant wheezing, and 
episodes of spasms in his lungs where he could not breath at 
all.  Examination disclosed chronic obstructive pulmonary 
disease (COPD).  

In April 2002, the veteran testified at a Travel Board 
hearing.  He said he had been treated for breathing problems 
in service.  He said that at the time of his discharge, he 
was told that his discharge would be delayed if he applied 
for benefits, and being anxious to see his family, he decided 
not to apply.  He continued to experience breathing 
difficulties, but was not aware, for many years, that he was 
eligible for VA benefits.  

Statements were received from the veteran's brother and son 
in April 2002.  His brother noted that the veteran had not 
had any breathing problems prior to service, and his son 
recalled that when he was a young child, the veteran had had 
problems with stamina.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statement of the case, and a supplemental 
statement of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim.  NPRC has 
indicated that the veteran's service medical records are no 
longer available; secondary service information consisting of 
an SGO record was obtained; and all available identified 
post-service medical records have been obtained.  A VA 
examination was conducted.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The veteran contends that he began experiencing breathing 
problems during his 1941-1945 active duty.  SGO records show 
he was hospitalized for several days during service for acute 
nasopharyngitis, but there is no medical evidence of a 
chronic respiratory disorder during service or for many years 
later.  Since the 1970s the veteran has been treated for 
chronic respiratory problems, most notably COPD.  Most of the 
medical records since then contain the veteran's history of 
his problem beginning in the 1970s.  Only recently has he 
dated his problem to service.  None of the medical evidence 
suggests that acute nasopharyngitis (which means inflammation 
of the nasopharynx) such as the episode the veteran had in 
service, can lead to a chronic lung disorder such as COPD 
which is first shown many years after service. 

The weight of the credible evidence establishes that an 
episode of nasopharyngitis during service was acute and 
transitory and resolved without residual disability, and that 
the veteran's current chronic lung disease developed many 
years after service and was not caused by any incident of 
service.  It must be concluded that the claimed condition was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for chronic respiratory disability, 
including nasopharyngitis and chronic lung disease, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).






ORDER

Service connection for chronic respiratory disability, 
including nasopharyngitis and chronic lung disease, is 
denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

